Citation Nr: 0325170	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-09 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the payment of Dependents' Educational 
Assistance, pursuant to Chapter 35, Title 38, United States 
Code, prior to December 13, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the daughter of the veteran who served on 
active duty from September 1964 to March 1966.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2001 decision by the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
established eligibility for Dependents' Educational 
Assistance (Chapter 35) benefits effective from December 13, 
1999.  

In correspondence dated in August 2003 the appellant's 
representative indicated no action had been taken on a matter 
involving a reduction due to course grading.  The Board 
notes, however, that the matter was apparently fully resolved 
in the appellant's favor with notification by correspondence 
dated August 22, 2002.  

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 2002).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2003) after 
this decision of the Board has been issued.   


FINDINGS OF FACT

1.  In a February 1994 rating decision the Manchester, New 
Hampshire, VARO continued a 100 percent rating for the 
veteran's service-connected bipolar disorder and noted on an 
internal rating codesheet that no future examination was 
required.

2.  On December 13, 2000, VA received the appellant's VA Form 
22-5490, Application for Survivor's and Dependent's 
Educational Assistance, indicating she had completed 4 years 
of college during the period from September 1996 to 
August 2000.

3.  In correspondence dated February 12, 2001, the Manchester 
VARO certified that records showed the veteran was 
permanently and totally disabled due to service-connected 
disabilities

4.  In May 2001 the appellant was notified of the retroactive 
award of monthly educational allowance from 
December 13, 1999, to August 18, 2000.  


CONCLUSION OF LAW

Payment of Dependents' Educational Assistance, pursuant to 
Chapter 35, Title 38, United States Code is not warranted 
prior to December 13, 1999.  38 U.S.C.A. § 5113 (before and 
from November 1, 2000); 38 C.F.R. §§ 21.3141 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, it is significant to note that there 
was a recent change in VA law and that on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the appellant 
has not been specifically notified of the VCAA, the Board 
finds such notice was not required in this case because the 
applicable regulatory notification procedure under 38 C.F.R. 
§§ 21.1029-21.1032, 21.3030 (2003) for claims under chapter 
35 of title 38, U.S. Code was not affected by this change in 
law.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures do not 
apply in cases where the applicable chapter of title 38, U.S. 
Code contains its own notice provisions.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (Court found VCAA 
notice was not required in case involving a waiver request).  
The applicable chapter 35 notice provisions are met in this 
case.  All evidence needed for a determination in the instant 
appeal has been obtained.  

Background

VA records show that in a February 15, 1994, rating decision 
the Manchester, New Hampshire, VARO continued a 100 percent 
rating for the veteran's service-connected bipolar disorder.  
The rating decision codesheet also noted that no future 
examination was required.  The veteran was notified of the 
decision by correspondence dated February 28, 1994, but no 
reference to permanence or entitlement to Chapter 35 benefits 
was provided.

On December 13, 2000, VA received the appellant's VA Form 22-
5490, Application for Survivor's and Dependent's Educational 
Assistance, indicating she had completed 4 years of college 
during the period from September 1996 to August 2000.  

In correspondence dated February 12, 2001, the Manchester 
VARO certified that records showed the veteran was considered 
permanently and totally disabled due to service-connected 
disabilities.

In correspondence received February 15, 2001, the appellant, 
in essence, requested a commencing date for Chapter 35 
benefits from February 15, 1994, as a result of VA error in 
failing to notify the veteran of a permanent and total 
disability rating.  

VA correspondence dated February 1, 2001 shows approval of 45 
months of Chapter 35 benefits for a Masters Degree in Library 
and Information Science to be used before February 28, 2002.  
In correspondence dated in May 2001 the appellant was 
notified of the retroactive award of monthly educational 
allowance from December 13, 1999, to August 18, 2000.  An 
October 2001 stamp on the February 1994 rating decision shows 
that Chapter 35 benefits entitlement was established from 
December 15, 1993.  In a December 2001 letter, the RO 
conceded administrative error in that their letter of 
notification of the February 1994 rating decision failed to 
include information on permanency and ancillary benefits. 

Analysis

VA regulations in effect in February 1994 provided that 
payment of educational benefits was prohibited for any period 
earlier than one year prior to the date of the receipt of an 
application for educational benefits or the enrollment 
certification verifying the applicable enrollment periods, 
whichever was later.  See 38 C.F.R. § 21.4131(a)(2).

Subsequently, effective June 3, 1999, VA regulations were 
amended to provide that if the award was the first award of 
educational assistance, payment of such benefits was 
prohibited earlier than one year prior to the date of claim.  
See 38 C.F.R. § 21.4131(d)(1)(ii).  The "date of claim" was 
defined as the date on which a valid claim or application for 
educational assistance was considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  38 C.F.R. 
§ 21.1029(b).  

On November 1, 2000, the President signed into law the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000) 
(codified as amended at 38 U.S.C. § 5113).  The amended 
statute provided that when determining the effective date of 
an award under Chapter 35, Title 38, United States Code, VA 
may consider the individual's application as having been 
filed on the eligibility date of the individual if that 
eligibility date is more than one year before the date of the 
initial rating decision and that individual submits an 
original application for educational assistance under chapter 
35 within one year of the rating decision.  38 U.S.C.A. 
§ 5113.

VA regulations provide, generally, that where benefits are 
warranted based upon a "liberalizing" or a revised more 
advantageous law that the effective date should be in 
accordance with facts found, but that the effective date of 
the award may not be earlier than the effective date of the 
act or administrative issue.  38 C.F.R. § 21.4131(f).

In this case, the Board finds the pre-November 2000 law is 
more favorable to the appellant, but that law only allows for 
the previously awarded retroactive payment from December 13, 
1999.  Although the Veterans Benefits and Health Care 
Improvement Act of 2000 is a liberalizing law that would 
allow retroactive payment to the effective date of the 
veteran's permanent and total disability rating on December 
15, 1993, a retroactive payment based upon this revised law 
is not allowable prior to November 1, 2000, the date of that 
act.  

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Here, the law is dispositive as to the earliest 
allowable date and the appeal must be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 




ORDER

Payment of Chapter 35 benefits prior to December 13, 1999, is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



